As filed with the Securities and Exchange Commission on January 31, 2014 1933 Act File No. 033-11387 1940 Act File No. 811-04984 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 178 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 177 [ X ] (Check appropriate box or boxes.) AMERICAN BEACON FUNDS (Exact Name of Registrant as Specified in Charter) 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas76155 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (817) 391-6100 Gene L. Needles, Jr., President 4151 Amon Carter Boulevard MD 2450 Fort Worth, Texas76155 (Name and Address of Agent for Service) With copies to: Kathy K. Ingber, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1600 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on February 18, 2014 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 178 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until February 18, 2014, the effectiveness of the registration statement for the American Beacon Global Evolution Frontier Markets Income Fund, filed in Post-Effective Amendment No. 171 (“PEA No. 171”) on November 19, 2013, pursuant to paragraph (a) of Rule 485 of the 1933 Act.No other series of the Registrant is affected by the filing.Since no other changes are intended to be made to PEA No. 171 by means of this filing, Parts A, B and C of PEA No. 171 are incorporated herein by reference. PART A – PROSPECTUS The Prospectus for the American Beacon Global Evolution Frontier Markets Income Fund is incorporated herein by reference to Part A of PEA No. 171. PART B – STATEMENT OF ADDITIONAL INFORMATION The Statement of Additional Information for the American Beacon Global Evolution Frontier Markets Income Fund is incorporated herein by reference to Part B of PEA No. 171. PART C – OTHER INFORMATION The Part C for the American Beacon Global Evolution Frontier Markets Income Fund is incorporated herein by reference to Part C of PEA No. 171. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant represents that this Amendment meets all the requirements for effectiveness pursuant to Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment No. 178 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Fort Worth and the State of Texas, on January 31, 2014. AMERICAN BEACON FUNDS By: /s/ Gene L. Needles, Jr. Gene L. Needles, Jr. President Pursuant to the requirements of the 1933 Act, this Post-Effective Amendment No. 178 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Gene L. Needles, Jr. President (Principal Executive Officer) January 31, 2014 Gene L. Needles, Jr. /s/ Melinda G. Heika Treasurer (Principal Financial Officer) January 31, 2014 Melinda G. Heika Gerard J. Arpey* Trustee January 31, 2014 Gerard J. Arpey W. Humphrey Bogart* Trustee January 31, 2014 W. Humphrey Bogart Brenda A. Cline* Trustee January 31, 2014 Brenda A. Cline Eugene J. Duffy* Trustee January 31, 2014 Eugene J. Duffy Thomas M. Dunning* Trustee January 31, 2014 Thomas M. Dunning Alan D. Feld* Trustee January 31, 2014 Alan D. Feld Richard A. Massman* Chairman and Trustee January 31, 2014 Richard A. Massman Barbara J. McKenna* Trustee January 31, 2014 Barbara J. McKenna R. Gerald Turner* Trustee January 31, 2014 R. Gerald Turner *By /s/ Rosemary K. Behan Rosemary K. Behan Attorney-In-Fact
